Exhibit 10.5


Timesco of London Ltd
Timesco House, 3 Carnival Park
Carnival Close, Basildon
Essex SS14 3WN, England


T: +44 (0) 1268 297 700
F: +44 (0) 1268 297 800
E: info@timesco.com


www.timesco.com


INSTRUMENTS FOR LIFE


Letter of Authorization
10th February 2011              



Please treat this letter as authorization for Beijing De-Haier Medical
Technology Co. Ltd to be a distributor for Timesco Laryngoscopes in China for a
period of 12 months from today’s date.


We certify that the following products will be represented by Beijing De-Hair
Medical Technology Co. Ltd for distribution:


Optima range including CLX and Eclipse blades and handles


Lunar range blades and handles


We further specify that Timesco products are of British origin, certified by the
office of the Department of International Health, England and that the
manufacturing facilities are subject to inspection by the Department of Health.


Yours Faithfully
 
/s/ Fayyaz
 
MR.S. Fayyaz
 
Managing Director
 
For and on behalf of Timesco of London Ltd
 
(Seal) Dehaier Medical Technology Co., Ltd.

 
 
 

--------------------------------------------------------------------------------

 